Exhibit 99 RIDGEWOOD ENERGY PARTNERSHIPS Estimated Future Reserves and Income Attributable to Certain Leasehold and Royalty Interests SEC Parameters (Producing and Non-Producing Properties) As of December 31, 2009 Stephen E. Gardner, P.E. John E. Hamlin, P.E. TBPE License No. 100578 TBPE License No. 65319 Senior Petroleum Engineer Managing Senior Vice President RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 RYDER SCOTT COMPANYPETROLEUM CONSULTANTS TBPE REGISTERED ENGINEERING FIRM F-15801100 LOUISIANASUITE 3800 HOUSTON, TEXAS 77002-5218 FAX (713) 651-0849 TELEPHONE (713) 651-9191 February 9, 2010 Ridgewood
